                 Case 1:20-cv-00369-EPG Document 14 Filed 05/14/20 Page 1 of 3



1

2

3

4

5

6

7

8                                  UNITED STATES DISTRICT COURT
9                                EASTERN DISTRICT OF CALIFORNIA
10

11   PABLO M. CHAVEZ,                               1:20-cv-00603-GSA-PC
12                  Plaintiff,                      ORDER ADDRESSING PLAINTIFF’S
                                                    MOTION FOR CLARIFICATION
13         vs.                                      (ECF No. 5.)
14   KINGS COUNTY JAIL, et al.,                     ORDER DIRECTING CLERK TO MOVE
                                                    THE COMPLAINT FROM THIS CASE
15                 Defendants.                      INTO CASE 1:20-cv-00369-EPG-PC AS
                                                    THE FIRST AMENDED COMPLAINT
16
                                                    ORDER ADMINISTRATIVELY
17                                                  CLOSING THIS CASE
18                                                  ORDER FOR CLERK TO DOCKET THIS
                                                    ORDER IN CASES 1:20-cv-00369-EPG-
19                                                  PC, 1:20-cv-00471-SKO-PC, AND 1:20-cv-
                                                    00518-JDP-PC
20

21   I.      BACKGROUND
22           Pablo M. Chavez (“Plaintiff”) is a Kings County Jail inmate proceeding pro se with this
23   civil rights action pursuant to 42 U.S.C. § 1983. The Complaint commencing this action was
24   filed on April 28, 2020. (ECF No. 1.) On May 11, 2020, Plaintiff filed a motion for clarification.
25   (ECF No. 5.)1
26

27
                    1 Plaintiff also filed the same motion for clarification in his cases 1:20-cv-00369-EPG-

28   PC, 1:20-cv-00471-SKO-PC, and 1:20-cv-00518-JDP-PC. (Court Record.)


                                                       1
              Case 1:20-cv-00369-EPG Document 14 Filed 05/14/20 Page 2 of 3



1    II.    PLAINTIFF’S MOTION FOR CLARIFICATION
2           Plaintiff requests clarification of the status of four of his cases:
3                   (1)     1:20-cv-00369-EPG-PC (“20-369”);
4                   (2)     1:20-cv-00471-SKO-PC (“20-471”);
5                   (3)     1:20-cv-00518-JDP-PC (“20-518”); and
6                   (4)     1:20-cv-00603-GSA-PC (“20-603”).
7           Plaintiff asserts that he amended three of the cases – 20-369, 20-471, and 20-518 -- and
8    joined those cases together into case 20-603. Plaintiff now questions why he was granted leave
9    to amend the complaint in case 20-369 when he already amended it in case 20-603.
10   III.   DISCUSSION
11          The court finds the following on the court’s record:
12          On April 27, 2020, Plaintiff voluntarily dismissed cases 20-471 and 20-518 as
            duplicative of case 20-369. (20-471, ECF No. 7; 20-518, ECF No. 6.) Therefore,
13          only two of the four cases at issue are currently pending, cases 20-369 and 20-
            603;
14
            On April 27, 2020, Plaintiff filed a motion to amend the complaint in case 20-369
15          (20-369, ECF No. 11.)
16          On April 28, 2020, Plaintiff submitted a complaint to the court, which was used
            to open a new case 20-603; (20-603, ECF No. 1.) and,
17
            On April 30, 2020, Plaintiff’s motion to amend the complaint in case 20-369 was
18          granted. (20-369, ECF No. 12.)
19          The court has reviewed the complaints in cases 20-369 and 20-603 and finds that the
20   complaint used to open case 20-603 should be moved into case 20-369 as a First Amended
21   Complaint, and that case 20-603 should be dismissed based on the following: Plaintiff’s
22   understanding of the cases expressed in his motion for clarification; the similarities of the
23   allegations, claims, and requested relief in the two complaints; the order of events in the two
24   cases; and the motion to amend filed by Plaintiff and granted in case 20-369. Therefore, the
25   court shall direct the Clerk to move the complaint filed in this case on April 28, 2020 into case
26   20-369, and then administratively close this case.
27   ///
28   ///

                                                       2
                   Case 1:20-cv-00369-EPG Document 14 Filed 05/14/20 Page 3 of 3



1    ///
2    IV.      CONCLUSION
3             Based on the foregoing, IT IS HEREBY ORDERED that:
4             1.       The court finds that the original complaint filed in this case, 20-603, should be
5                      filed as the First Amended Complaint in case 20-369;
6             2.       The Clerk is directed to:
7                      (1)    MOVE the original Complaint from this case 20-603 into case 20-369 as
8                             the First Amended Complaint;
9                      (2)    Administratively CLOSE this case 20-603; and
10                     (3)    DOCKET this order in these cases:
11                            20-603 (this case),
12                            20-369,
13                            20-471, and
14                            20-518.
15
     IT IS SO ORDERED.
16

17         Dated:     May 13, 2020                           /s/ Gary S. Austin
                                                        UNITED STATES MAGISTRATE JUDGE
18

19

20

21

22

23

24

25

26

27

28


                                                       3
